Smith-JD v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

Nos. 10-92-069-CV

     JAMES DALE SMITH,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 263rd District Court
Harris County, Texas
Trial Court # 539365-A
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

            This is an attempted bond forfeiture appeal from a judgment signed on November 27,
1991.  A timely motion for new trial was filed making the appeal bond due to be filed no later than
February 25, 1992.  An extension of time to file the appeal bond was not filed, and the appeal
bond was not filed until March 11, 1992, thus depriving this court of jurisdiction.
      The attempted appeal is dismissed for want of jurisdiction.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed May 13, 1992
Do not publish